PATENT LICENSE AGREEMENT

          THIS PATENT LICENSE AGREEMENT (hereinafter "Agreement") is made
effective September 26, 2005 (hereinafter "Effective Date"), by and between
INTERGRAPH HARDWARE TECHNOLOGIES COMPANY, a Nevada Corporation (hereinafter
"IHTC") and FUJITSU LIMITED, a Japan corporation (hereinafter "Fujitsu").

          WHEREAS, IHTC has patented technology that it wishes to promote.

          WHEREAS, Fujitsu desires to use such technology.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for good and valuable consideration, IHTC and Fujitsu
agree as follows.

Section 1.

Definitions

1.1

"Affiliate" means any entity controlling (directly or indirectly), controlled by
(directly or indirectly) or under common control with (directly or indirectly)
a  Party.  For purposes of this definition, an entity will be deemed to control
another entity if such entity beneficially owns (within the meaning of Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended),
directly or indirectly through one or more subsidiaries:  a majority of the
outstanding voting securities of such entity; or, if there are no outstanding
shares on securities, a majority interest in the right to make the decisions for
such entity.  For avoidance of doubt, Affiliate shall include, but not be
limited to, any entity which at any time during the term of this Agreement:  is
the Parent of a Party; a Subsidiary of a Party; or a Subsidiary of a Parent
(sibling).    Notwithstanding the foregoing, the term "Affiliate" hereunder does
not include Fujitsu Siemens Computers (Holding) BV ("FSC").

1.2

"IHTC Patents" means (i) all U.S. patents issued for or claiming priority to or
the benefit of the filing date of U.S. patent application serial numbers
06/704,497; 06/704,499; 06/704,568; 06/794,248, together with all divisionals,
continuations, continuations-in-part, extensions of said applications (including
U.S. Patents 4,860,192, 4,884,197, 4,899,275, 4,933,835 and 5,091,846) and (ii)
all their counterparts outside the United States (including but not limited to
the following European and Japanese patents, respectively: EP0196244 and
EP0732656, and JP2083650), and (iii) any patent reissuing, divided, granted on
reexamination or extended on any of the aforesaid patents.

1.3

"Licensed Product" means any system within the scope of the claims of the IHTC
Patents, including but not limited to those classes of systems identified in
Appendix A.

1.4

"Parent" means a corporation, company, partnership, or other entity that owns or
controls more than fifty percent (50%) of the outstanding shares or securities
representing the right to vote for the election of directors or other managing
authority of a Party, but such corporation, company, partnership, or other
entity shall be deemed to be a Parent only so long as such ownership or control
exists.

1.5

"Parties" means IHTC and Fujitsu.

1.6

"Party" means IHTC or Fujitsu as the context dictates.

1.7

"Subsidiary" means any corporation, partnership or other entity with regard to
which (a) greater than fifty percent (50%) of whose outstanding shares or
securities entitled to vote for the election of directors or similar managing
authority is directly or indirectly owned or controlled by a party hereto, or
(b) which does not have outstanding shares or securities but greater than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such entity is, now or hereafter, owned or controlled, directly or
indirectly, by a party hereto; provided, however, that in each case such
corporation, partnership or other entity shall be deemed to be a Subsidiary only
so long as such ownership or control exists and exceeds fifty percent (50%).  
Notwithstanding the foregoing, the term "Subsidiary" hereunder does not include 
FSC.

Section 2.

License and Right to Obtain Licenses

2.1

IHTC's Intergraph Patent License to Fujitsu

(a)

IHTC hereby grants to Fujitsu and its Affiliates, a perpetual, non-cancelable,
non-exclusive, world-wide, fully paid-up license to the IHTC Patents, including,
without limitation, the right for Fujitsu to make, have made, use, export,
import, lease, offer to sell, sell or otherwise transfer Licensed Products
within the scope of the claims of the IHTC Patents, with no right to transfer
this license or right to sublicense other than as per Section 2.2 ("Extension of
License to Affiliates") below.   For the avoidance of doubt, all Licensed
Products made, used, imported, leased, offered for sale, sold or otherwise
transferred under this license are themselves Licensed Products, and the license
to use, lease, export, import, sell or otherwise transfer such Licensed Products
passes to each owner, user, licensee, or transferee of such Licensed Products.

(b)

No implied licenses are granted hereunder.  Nothing contained in this Agreement
shall expressly or by implication or by estoppel or otherwise give Fujitsu any
right to license the IHTC Patents to any third party.

(c)

Notwithstanding anything in this Agreement to the contrary, the license in
subsection (a) above shall not include the activity of FSC manufacturing and
selling any product in Europe.  For the sake of clarity, this exclusion is not
intended to cover the case where the products manufactured by FSC are sold
outside Europe by Fujitsu or its Affiliates, or subject to Section 2.6 below
where products manufactured by Fujitsu or its Affiliates are sold in Europe   by
FSC

2.2

Extension of License(s) to Affiliates

(a)

The license(s) granted herein includes the right of Fujitsu and IHTC to
sublicense their respective Affiliates.  For an Affiliate to be sublicensed
hereunder, said Affiliate shall agree in writing to be bound by the terms and
conditions of this Agreement as if it were named herein in the place of the
Party. Any sublicense granted to an Affiliate shall terminate on the date such
Affiliate ceases to be an Affiliate or upon termination of the licenses granted
in this Agreement, whichever occurs earlier.

2.3

IHTC's Right to Obtain Licenses from Fujitsu

(a)

Fujitsu hereby grants to IHTC the right to obtain, at any time during the term
of this Agreement after which a "Trigger Event" (as defined below) has
occurred,  a non-cancelable, non-exclusive, world-wide license for itself and
its Affiliates, for a reasonable field of use within the fields in which IHTC
and its Affiliates, operate at the Effective Date of this Agreement, under five
patents (or applications therefore, and including foreign counterparts,
divisionals, reissues or continuation patents, but not including design patents
or registrations related to product design) owned by or under which Fujitsu or
its Affiliates have the right to grant licenses of the scope provided herein
without any payment to third party, at any time during such term, upon terms and
conditions, including royalty rates, no less favorable than those granted to
Fujitsu herein or in any amendment hereto, provided that:

(i)

Fujitsu shall have the right to propose alternative patents to those selected by
IHTC, except that IHTC will be permitted to include in its five selected patents
any patent that is the subject of a Trigger Event;

(ii)

the parties agree to negotiate in good faith to reach mutually agreeable license
terms reflecting the above conditions; and

(iii)

in the event the parties are unable to reach a mutually satisfactory agreement
within ninety (90) days of such a request by IHTC (or such longer time as the
parties agree to), at the request of either party the terms of such license
shall be determined by binding arbitration before a neutral arbitrator acting
under the auspices of the American Arbitration Association.

(b)

A "Trigger Event" shall be the filing of a lawsuit or legal proceeding against
IHTC (or any of its Affiliates) by Fujitsu (or any of its Affiliates) alleging
patent infringement of any patent owned by Fujitsu or its Affiliates, with the
following exception:  A "Trigger Event" shall not have occurred in the event the
filing of such a lawsuit or legal proceeding by Fujitsu (or any of its
Affiliates) is in response to a lawsuit or legal proceeding initially filed by
IHTC (or any of its Affiliates) against Fujitsu or its Affiliates alleging
infringement of any patent owned by IHTC or its Affiliates. 

(c)

The license(s) provided in this Section 2.3 shall be effective for the full term
of this Agreement and shall expire on the last to expire of the IHTC Patents
licensed to Fujitsu under this Agreement.

2.4

Acquisitions, Transfers, and Spin-Offs

(a)

If, after the Effective Date, a Party (the "Acquired Party") is acquired by a
third party:

(i)

The Acquired Party shall promptly give notice of such acquisition to the other
Party hereto; and

(ii)

The license granted to Acquired Party and all sublicenses (if any) granted to
the Acquired Party's remaining Affiliates shall automatically become limited to
only those products manufactured and marketed by said Acquired Party prior to
said acquisition and any commercially reasonable improvements and extensions
thereto.

(b)

If, after the Effective Date, a Party or any of its Affiliates (the "Acquiring
Party") either acquires an entity or acquires substantially all of the assets
from an entity, and said entity is, immediately prior to the date of
acquisition, licensed by the other Party hereto (the "Licensor") under one or
more patents that are also licensed under this Agreement (the "Licensed
Patents") through an existing agreement pursuant to which royalties or other
payments are made by said entity to Licensor, then the license and other rights
granted herein to the Acquiring Party with respect to said Licensed Patents
shall apply to products manufactured by said entity or through the use of said
assets, provided that such royalties or other payments shall continue to be made
by the Acquiring Party or said entity to the Licensor with respect to such
products notwithstanding that the Acquiring Party may have been licensed for the
same product(s) before the acquisition.

(c)

If, after the Effective Date, a Party (the "Transferring Party") either
transfers a product line to a third party without transferring an Affiliate to
said third party or spins-off an Affiliate (either by disposing of it to a third
party or in some other manner reducing ownership or control so that the spun-off
entity is no longer an Affiliate), and if such transfer or spin-off includes at
least one marketable product in a product line and tangible assets having a net
value of at least twenty five million United States dollars ($25,000,000.00),
then after written request to the other Party hereto jointly by the Transferring
Party and either such third party in the case of a transfer or such ex-Affiliate
in the case of a spin off, and where, in either case, such request is within
sixty (60) days following the transfer or spin off, the other party hereto shall
grant a royalty-free license (under the same terms as the license granted to the
Transferring Party herein) under its Licensed Patents for the field (as such
field is defined between the Transferring Party and such third party or
ex-Affiliate) of such product line to such third party or such ex-Affiliate,
(the "Recipient") provided that:

(i)

such field shall not be defined more broadly than appropriate to cover the
particular product line being transferred or spun off, including extensions
thereto based on the same technology;

(ii)

the license granted shall be limited in the twelve (12) months immediately
following such transfer or spin off to a volume of licensed products having an
aggregate selling price equal to no more than the aggregate selling prices of
such products by said one party in the twelve (12) months preceding such
transfer or spin off plus ten percent (10%); and shall be limited, in each of
the successive twelve-month periods following such transfer or spin off, to a
volume of licensed products having an aggregate selling price equal to no more
than the limit for the immediately preceding twelve-month period plus ten
percent (10%);

(iii)

the Recipient shall grant to such other Party a right to obtain a license (under
the same terms, conditions and restrictions as the right granted to IHTC
pursuant to section 2.3 hereof) under up to five Recipient Patents for all
products licensed herein to such other party on the date of the product line
transfer or spin off.  "Recipient Patents" shall mean all patents throughout the
world under which, at any time commencing with the date of the product line
transfer or spin off, the Recipient or any of its Affiliates has the right to
grant such licenses.

(iv)

this Section 2.4(b), Section 3 "Mutual Releases", and Section 4 "Royalty" shall
be omitted from the license granted to the Recipient; and

(v)

the license granted to the Recipient shall terminate if the license granted to
the Transferring Party terminates or is terminated for any reason.

Notwithstanding the foregoing provisions of this Section 2.4(c), the transfer by
one party of substantially all of its assets to any third party shall not be
considered to be a transfer of a product line or a spin off of a Subsidiary
under this Section 2.4(c), and the other party shall have no obligation to grant
a license under its Licensed Patents to such third party as a result of such
transfer.

2.5

Assignments

Except as provided herein, neither Party shall assign any of its rights (other
than the right to receive payments) or delegate any of its obligations under
this Agreement.  Any attempt to do so shall be void.  However, a Party which
undergoes reorganization may assign such rights and delegate such obligations to
its legal successor, provided that, after the reorganization, the successor and
its Affiliates will have essentially the same assets as such Party and its
Affiliates had prior to the reorganization.

2.6

Limits on Have-Made Rights and Patent Laundering

(a)

Any "have-made" rights granted under this Agreement shall only apply when the
designs, working drawings, and/or detailed specifications for the "have-made"
products originated with and were designed by the Party licensed under this
Agreement, or an Affiliate thereof.

(b)

Any rights granted under this Agreement do not cover manufacturing activities
that either Party, or its Affiliates, undertakes solely as a patent foundry for
a third party. This limitation applies only to "made" and "have-made" rights
granted under this Section 2 and no others.

2.8

Upon payment by Fujitsu of the royalty called for by Section 4 hereunder, in
respect of Licensed Products, IHTC grants to Fujitsu and its distributors and
customers, mediate and immediate, and their distributors and customers, a
royalty‑free immunity from suit with respect to the Licensed Products per se
under the IHTC Patents.

2.9

With respect to any Licensed Products sold or otherwise transferred by Fujitsu,
IHTC grants to Fujitsu's distributors and customers, mediate and immediate, that
have procured such Licensed Products for use or resale with any other item, a
royalty‑free immunity from suit under the IHTC Patents to use, lease, export,
import, sale or otherwise transfer such Licensed Products.  Such immunity does
not extend, however, to any suit under the IHTC Patents based on a combination
of the Licensed Products with a third party's products incorporating a general
purpose processor, microprocessor, or an integrated circuit on a single silicon
substrate which is within the scope of any claim of any licensed IHTC Patents if
the claimed infringement would have been avoided without such combination.

Section 3.

Mutual Releases

3.1

Upon receipt of the payment amount in Section 4.1, IHTC, on behalf of itself and
its Affiliates, agrees to release, acquit and forever discharge Fujitsu and its
Affiliates from and against (1) any and all claims with regard to the IHTC
Patents that could be asserted as of the Effective Date by IHTC against Fujitsu
or any of its Affiliates and (2) any damages or other remedies flowing from such
claims.

3.2

Fujitsu, on behalf of itself and its Affiliates, hereby releases, acquits and
forever discharges IHTC and its Affiliates from and against (1) any and all
claims, known or unknown, that could be asserted as of any date during the term
of this Agreement by Fujitsu against IHTC or any of its Affiliates with respect
to any patent for which IHTC secures a license from Fujitsu pursuant to the
procedure set forth in section 2.3 hereof and (2) any damages or other remedies
flowing from such claims.

3.3

The Parties agree that the release granted in this Section 3 shall not extend to
any obligation arising from this Agreement.

Section 4.

Royalty

4.1

In consideration for the licenses granted hereunder, Fujitsu shall pay to IHTC a
one-time, lump-sum, non-refundable royalty in the amount of nine million seven
hundred fifty thousand dollars ($9,750,000), on or before October 10, 2005.  The
Parties agree that said amount of nine million seven hundred fifty thousand 
dollars ($9,750,000) is a net sum to IHTC, not subject to any deductions or
offsets (except as noted in the following sentence), and will be made in United
States currency. In the event that October 10, 2005 is a legal holiday in either
the United States or Japan, then in that event payment may be made on the next
business day thereafter.

4.2

To the extent required by applicable laws and treaties, income tax or tax of a
similar nature imposed on IHTC by the government of Japan and which is required
by law to be paid by Fujitsu for the account of IHTC shall be deductible from
the amount payable to IHTC to the extent such tax is allowed as a credit against
tax imposed on IHTC in the United States.  To assist IHTC in obtaining such
credit, Fujitsu agrees to furnish to IHTC tax receipts and additional evidence
as required by the United States to establish that the tax has been paid. Other
than income taxes imposed on IHTC, Fujitsu shall bear and pay all taxes
(including, without limitation, sales and value added taxes) imposed by the
national government (including any political subdivision thereof) of any country
in which Fujitsu is doing business, as the result of the existence of this
Agreement or the exercise of rights hereunder.

4.3

The lump-sum royalty payment paid by Fujitsu is based on a one percent (1%)
royalty rate applied to applicable product revenues.  Should IHTC grant another
similarly situated company a license to the IHTC Patents based on a royalty rate
of less than one percent of applicable product revenues, then IHTC will promptly
advise Fujitsu of such terms and negotiate with Fujitsu an equitable adjustment
to the license terms set forth in this Agreement in order to assure Fujitsu that
it has received license terms no less favorable than those granted other
similarly situated licensees.

Section 5.

Term of Agreement and Termination

5.1

The term of this Agreement shall be from the Effective Date hereof until the
expiration of the last to expire of any patents licensed under this Agreement
unless previously terminated as hereinafter provided.

5.2

If Fujitsu fails to make the payment under Section 4.1, and such failure is not
cured within seven (7) days, IHTC shall have the right to terminate this
Agreement, and the license granted under Section 2.1, by giving written notice
to Fujitsu, and such termination shall be effective immediately.

5.3

IHTC may terminate this Agreement upon sixty (60) days written notice of
termination to Fujitsu given at any time upon or after:

(a)

the filing by Fujitsu of a petition in bankruptcy or insolvency;

(b)

any adjudication that Fujitsu is bankrupt or insolvent;

(c)

the filing by Fujitsu of any petition or answer seeking reorganization,
readjustment or arrangement of its business under any law relating to bankruptcy
or insolvency;

(d)

the appointment of a receiver for all or substantially all of the property of
Fujitsu;

(e)

the making by Fujitsu of any assignment for the benefit of creditors;

(f)

the institution of any proceedings for the liquidation or winding up of
Fujitsu's business or for the termination of its corporate charter; or

(g)

Except as otherwise provided in Section 2.4 hereof, Fujitsu's consolidating with
or merging with or into a third party in a transaction where Fujitsu is not the
surviving entity.

In the event of such termination, the rights and licenses granted by IHTC to
Fujitsu (and any sublicenses granted under Section 2.2) shall terminate, but the
rights and licenses granted by Fujitsu to IHTC shall survive such termination of
this Agreement subject to IHTC's continued compliance with the terms and
conditions of this Agreement.

5.4

Fujitsu may terminate this Agreement upon sixty (60) days written notice of
termination IHTC given at any time upon or after:

(a)

the filing by IHTC of a petition in bankruptcy or insolvency;

(b)

any adjudication that IHTC is bankrupt or insolvent;

(c)

the filing by IHTC of any petition or answer seeking reorganization,
readjustment or arrangement of its business under any law relating to bankruptcy
or insolvency;

(d)

the appointment of a receiver for all or substantially all of the property of
IHTC;

(e)

the making by IHTC of any assignment for the benefit of creditors;

(f)

the institution of any proceedings for the liquidation or winding up of IHTC's
business or for the termination of its corporate charter; or

(g)

except as otherwise provided in Section 2.4 hereof, IHTC's consolidating with or
merging with or into a third party in a transaction where IHTC is not the
surviving entity.

In the event of such termination, the rights and licenses granted by Fujitsu to
IHTC (and any sublicenses granted under Section 2.2) shall terminate, but the
rights and licenses granted by IHTC to Fujitsu shall survive such termination of
this Agreement subject to Fujitsu's continued compliance with the terms and
conditions of this Agreement, including but not limited to Fujitsu's grant to
IHTC of the rights in Section 2.3.

Section 6.

Confidentiality

6.1

Neither the parties nor their Affiliates shall use or refer to this Agreement or
any of its provisions in any promotional activity, except that the parties may
issue a press release relating to this Agreement.  Prior to such party's press
release, the party will obtain the consent of the other as to the form and
content of the press release, said consent not to be unreasonably withheld.  The
parties shall not make any other public statements about this Agreement except
as provided for in this Section.

6.2.

Except as may be otherwise required by generally accepted accounting principles,
regulatory requirements, or court order, the specific terms of this Agreement
and the information disclosed between the parties and their advisers in the
course of negotiating this Agreement shall be confidential.  In accordance with 
the foregoing, the parties acknowledge that the Agreement may be subject to
disclosure obligations imposed by law, including without limitation the
disclosure rules of the US Securities and Exchange Commission, and that IHTC or
its Affiliates may be required to make a public filing of this Agreement (with
appropriate redactions, as permitted by law) pursuant to such rules.

Section 7.

Communications

7.1

Payment shall be made in United States currency by electronic funds transfer and
shall be deemed to be made on the date of electronic funds transfer. The address
for electronic funds transfers is as follows:

Intergraph Hardware Technologies Company
Wells Fargo Bank, Nevada
4425 Spring Mountain Road
Las Vegas, NV 89109
ABA 121000248
Beneficiary ID 4945091106

7.2

All notices, including notices changing addresses, required or permitted to be
given hereunder shall be in writing and shall be delivered by hand, or if
dispatched by prepaid air courier or by registered or certified airmail, postage
prepaid, addressed as follows:

If to IHTC:
Intergraph Hardware Technologies Company
2215-B Renaissance Drive, Suite 14
Las Vegas, Nevada 89119


with a copy to:
Intergraph Corporation
Legal Department, MS/IW2000
Huntsville, Alabama 35894-0001
Attn: General Counsel

If to Fujitsu:
Fujitsu Limited
Industry Relations Division
Legal and Industry Relations Group
1-1, Kamikodanaka 4-chome, Nakahara-ku, Kawasaki
221-8588, Japan
Attn: General Manager

Such notices shall be deemed to have been served when received by addressee.
Either party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such party as above provided at such changed address.

Section 8.

Miscellaneous

8.1

Nothing contained in this Agreement shall be construed as imposing on IHTC or
its Affiliates any obligation to institute any suit or action for infringement
of any IHTC Patents, or to defend any suit or action brought by a third-party
which challenges or concerns the validity or enforceability of any patents
licensed under this Agreement.

8.2

Nothing contained in this Agreement shall be construed as imposing on Fujitsu or
its Affiliates any obligation to institute any suit or action for infringement
of any Fujitsu patents, or to defend any suit or action brought by a third-party
which challenges or concerns the validity or enforceability of any Fujitsu
patents licensed under this Agreement.

8.3

This Agreement will not be binding until it has been signed below.

8.4

Nothing contained in this Agreement shall be construed as an obligation to file
any patent application or to secure any patent or to maintain any patent in
force.

8.5

No express or implied waiver of any breach of any term, condition or obligation
of this Agreement shall be construed as a waiver of any subsequent breach of
that term, condition or obligation or of any other term, condition or obligation
of this Agreement of the same or of a different nature.

8.6

Any failure to perform any obligation hereunder, except for the obligation to
make payments hereunder, shall be excused to the extent such failure is caused
by any controlling law, order, or regulation, or by any acts of war, acts of
public enemies, fires, floods, acts of God, or any other contingency beyond the
control of the Parties, but only so long as said law, order, regulation or
contingency continues.

8.7

Nothing contained in this Agreement shall be construed as conferring any right
to use in advertising, publicity, or other promotional activities any name,
trade name, trademark or other designation of either Party hereto and their
Affiliates (including any contraction, abbreviation or simulation of any of the
foregoing).

8.8

No implied licenses are granted hereunder.  Nothing contained in this Agreement
shall expressly or by implication or by estoppel or otherwise give any right to
license to any third party any patents licensed hereunder.

8.9

If any term, clause, or provision of this Agreement shall be judged to be
invalid, the validity of any other term, clause or provision shall not be
affected; and such invalid term, clause or provision shall be replaced, if
possible, by a valid term that reflects the intent of the Parties, or if such is
not possible, shall be deemed deleted from this Agreement.

8.10

This Agreement is the result of negotiations between IHTC on the one hand, and
Fujitsu on the other, both of which have been represented by counsel during such
negotiations; accordingly, this Agreement shall not be construed for or against
any signatory.

8.11

This Agreement, including Appendix A, sets forth the entire agreement and
understanding as to the subject matter hereof and merges all prior discussions.
Any modification to this Agreement must be in writing and signed by IHTC and
Fujitsu.

8.12

IHTC and Fujitsu shall each be responsible for the payment of its own tax
liability, if any.

8.13

Three (3) originals of this Agreement shall be fully executed.

8.14

This Agreement and any counterpart original thereof may be executed and
transmitted by facsimile or by emailed portable document format (".pdf")
document. The facsimile and/or .pdf signature shall be valid and acceptable for
all purposes as if it were an original. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

8.15

The parties on behalf of themselves and their respective Affiliates, each
represent to the other that each has the authority to enter into this Patent
License Agreement and to otherwise grant, release and accept the rights and
obligations hereunder.

8.16

The Licenses granted hereby are personal and exclusive to Fujitsu as a party
hereto.  Nothing set forth in this Agreement shall be construed as granting an
implied license, either directly or by implication, estoppel, or otherwise,
other than to the Licensed Products  pursuant to the license hereunder of the
IHTC Patents relating thereto.  The License granted hereby specifically excludes
any license regarding the combination of Licensed Products with any unlicensed
product, method, or apparatus  incorporating a general purpose processor,
microprocessor, or an integrated circuit on a single silicon substrate which is
within the scope of any  claim of the licensed IHTC Patents if the claimed
infringement would have been avoided without such combination, and any such
combination would require a separate license from IHTC for such items otherwise
covered by the IHTC Patents.  Additionally, nothing in this Agreement shall,
either expressly or impliedly, give Fujitsu the right to grant licenses under
the IHTC Patents to others.  Nor shall any sale of Licensed Products be
construed as providing an implied license to any third-party, by estoppel or
otherwise, to any IHTC Patent, other than for the use, lease, export, import,
sale or other transfer of the Licensed Products.



          IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their duly authorized representatives.

 

FUJITSU LIMITED
 





By:   /s/Masanobu Katoh                                      





Masanobu Katoh                                                  
Name Printed



Corporate Vice President                                      
Title



9/26/2005                                                             
Dated

INTERGRAPH HARDWARE
TECHNOLOGIES COMPANY



By:   /s/Gwendolyn D. Harris                                





Gwendolyn D. Harris                                           
Name Printed



Intellectual Property Manager                               
Title



9/16/05                                                               
Dated



 

Appendix A



⁯     Desktop PCs
⁯     Notebook PCs
⁯     Servers, except that servers manufactured and sold by FSC in Europe are
specifically excluded from the definition of "Licensed Product."
⁯     POSs (Point of Sale devices)
⁯     Handheld Terminals